Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153042                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153042
                                                                    COA: 329257
                                                                    Kent CC: 96-005065-FH
  OTHEL THOMAS LOFTIES,
           Defendant-Appellant.

  _________________________________________/

           On order of the Court, the application for leave to appeal the January 6, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE in part the August 19, 2015 opinion of the Kent
  Circuit Court. Contrary to the circuit court’s holding, the defendant has satisfied MCR
  6.502(G) by demonstrating a retroactive change in the law. When he was convicted
  pursuant to MCL 333.7401(2)(a)(i) in 1997, he was ineligible for parole. See MCL
  333.7401(3) (1997 ed.). Now, however, he is eligible for parole. MCL 791.234(7), (10).
  The circuit court erroneously concluded that MCL 333.7413 prohibited parole in this
  case, but that statute precludes parole eligibility only when both the current and prior
  convictions are for violations of MCL 333.7401(2)(a)(ii) or (iii), MCL 333.7403(2)(a)(ii)
  or (iii), or conspiracy to commit those offenses. The defendant’s prior drug convictions
  did not rise to that level of severity because each of them involved less than 50 grams of
  controlled substances. Nevertheless, the circuit court properly denied the defendant’s
  motion, because the defendant failed to establish entitlement to relief under MCR
  6.508(D). The parole board has jurisdiction over the administration of MCL 791.234.
  MCL 791.234(7).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           s1116
                                                                               Clerk